PER CURIAM.
Plaintiff’s claim against the Commission is for additional compensation alleged to he caused by aggravation of compensable injuries. The Commission’s refusal to allow the claim was reviewed by a jury and sustained. Plaintiff appeals. He claims the evidence required the trial court to direct the jury to find aggravation.
It would be wasteful to set forth all of the evidence which we think required jury deliberation. Plaintiff suffered from other ailments not connected with his compensable injuries. It was for the jury to decide whether his present disability was chargeable to his other ailments or to the injuries. And also it was for the jury to find whether or not the injuries had become aggravated. The court properly refused to direct a verdict.
Affirmed.